PER CURIAM.
These appeals are from orders in two proceedings in the District Court adjudging the defendants respectively in contempt for violating injunctions theretofore issued and more particularly referred to in Lipson et al. v. General Electric Co. (C. C. A.) 31 F.(2d) 105, this day decided. The *107sole question involved in each appeal, as stated by the appellants, is whether or not a person under a perpetual injunction can be held to be in contempt of court without proof of the doing of forbidden acts. From this statement it is clear that the question involved in each case is purely one of fact. As no matter of law is raised, it will not be necessary to tell the stories or discuss the evidence, the trend of which can be gathered from the opinion in Lipson et al. v. General Electric Co., supra. It will be enough to say that this court has carefully studied this phase of long familiar litigation, and has found that the evidence sustains the orders, which accordingly are affirmed.